MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                   FILED
      regarded as precedent or cited before any                           Dec 15 2016, 6:03 am
      court except for the purpose of establishing
                                                                              CLERK
      the defense of res judicata, collateral                             Indiana Supreme Court
                                                                             Court of Appeals
      estoppel, or the law of the case.                                        and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Kristina J. Jacobucci                                   Gregory Zoeller
      Newby, Lewis, Kaminski & Jones, LLP                     Attorney General of Indiana
      LaPorte, Indiana
                                                              Larry D. Allen
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Larry Crume,                                            December 15, 2016
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              46A04-1510-CR-1805
              v.                                              Appeal from the LaPorte Superior
                                                              Court
      State of Indiana,                                       The Honorable Michael S.
      Appellee-Plaintiff                                      Bergerson, Judge
                                                              Trial Court Cause No.
                                                              46D01-1409-MR-263




      Mathias, Judge.


[1]   Larry Crume (“Crume”) was convicted in LaPorte Superior Court of murder,

      attempted murder, and conspiracy to commit murder. He was ordered to serve

      Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016    Page 1 of 17
      an aggregate sentence of 120 years. Crume appeals his convictions and sentence

      and argues:


              I.   The trial court abused its discretion when it consolidated his
                   trial with his co-defendant’s trial;

              II. The conspiracy charge should have been severed from the
                  murder and attempted murder charges;

              III. The evidence is insufficient to support his conspiracy
                   conviction; and,

              IV. His 120-year aggregate sentence is inappropriate in light of
                  the nature of the offense and the character of the offender.


[2]   We affirm.


                                    Facts and Procedural History

[3]   On August 15, 2014, Crume, Johnny McSwain (“McSwain”), and Tyrone

      Stalling (“Stalling”) approached a house in Michigan City, Indiana and asked

      whether Daniel Mallett (“Mallet”) was home. Mallet’s godmother lived in the

      home and her daughter told them that Mallet had just left. The trio went back

      across the street and sat on a brick wall to await Mallet’s return.


[4]   Mallet and Barry Williams (“Williams”), who had gone to a nearby gas station,

      returned shortly thereafter. McSwain, Stalling, and Crume confronted Mallet

      and Williams, and McSwain stated, “why you all making it hot over here, we

      can’t make no money.” Tr. p. 863. McSwain was upset that Mallet and

      Williams were attracting police attention to the area. Williams replied, “f*ck

      you all,” and a physical confrontation ensued. Id. at 864.


      Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 2 of 17
[5]   McSwain punched Williams in the face. Williams fell to the ground and lost

      consciousness. Mallet attempted to punch McSwain and then ran toward his

      godmother’s house. McSwain told Crume to shoot Mallet. Crume pulled a gun

      out of his pocket and fired several shots at Mallet. Mallet was almost struck by

      several bullets, but he was able to run into the house without being shot. Bullets

      hit the screen door and wall near the doorway as Mallet ran inside. Crume then

      walked over to Williams, who was still unconscious, and shot him in the head.

      Crume and McSwain then fled from the scene.


[6]   The next day, McSwain arranged for his girlfriend to bail his friend, Deanbra

      Martin (“Martin”), out of the LaPorte County Jail. They proceeded to

      McSwain’s home where McSwain admitted that he told Crume to kill

      Williams. Crume admitted to shooting Williams and attempting to shoot

      Mallet. Crume told Martin that he had disposed of the gun used to murder

      Williams.


[7]   McSwain then asked Martin to kill Mallet so that Mallet could not talk to the

      police. McSwain, Martin, and Crume met more than once to form a plan to kill

      Mallet. McSwain told Martin they needed a gun, walkie-talkies, a handicap

      license plate, and a “low-low,” i.e., an inconspicuous vehicle. Tr. pp. 1382,

      1396.


[8]   On September 12, 2014, Martin was arrested on an unrelated charge. Martin

      told the arresting officers that he had information about Williams’ murder. He

      also told them that McSwain and Crume were planning to kill Mallet. Martin


      Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 3 of 17
       agreed to be a confidential informant and cooperate with the murder

       investigation.


[9]    Five days after his arrest, Martin met with Crume and McSwain to discuss the

       plan to kill Mallet. McSwain said they needed to kill Mallet quickly, and Crume

       nodded in agreement.


[10]   On September 19, 2014, McSwain and Crume decided they would establish an

       alibi by going to Walmart while Martin killed Mallet. McSwain gave Martin a

       handgun. After Martin received the handgun from McSwain, he turned it over

       to the police, who were monitoring Martin’s conversation with McSwain.

       Later that night, as they had previously arranged, McSwain called Martin to tell

       him that he and Crume were at Walmart. The telephone call was the signal that

       Martin was supposed to use the gun provided by McSwain to kill Mallet. After

       calling Martin, McSwain and Crume walked around the Walmart store for a

       significant length of time. Upon leaving Walmart, they were arrested for

       Williams’ murder.


[11]   After McSwain and Crume were charged with murder, the State moved to

       consolidate their trials. Crume objected to the motion. On February 18, 2015,

       the trial court granted the State’s motion to consolidate the trials and also

       allowed the State to amend the charging information to include Count II, Level

       1 felony attempted murder and Count III, Level 2 felony conspiracy to commit

       murder. Crume asked the trial court to sever the conspiracy charge from the

       murder and attempted murder charges. The trial court set a hearing for the


       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 4 of 17
       motion. However, on that hearing date, Crume obtained new counsel and

       requested a continuance. Crume did not renew his motion to sever, and it was

       not heard or ruled on.


[12]   Crume’s and McSwain’s jury trial was held from June 22 through July 1, 2015.

       Both were found guilty as charged.


[13]   The trial court held Crume’s sentencing hearing on September 23, 2015. The

       trial court found the following aggravating circumstances: Crume’s history of

       criminal or delinquent behavior and that the harm, injury, loss or damage was

       significant and greater than the statutory elements of the offense. The court

       determined that the only mitigating circumstance was that imprisonment will

       result in undue hardship on Crume’s dependent child. After concluding that the

       aggravating circumstances outweighed the mitigating circumstance, the trial

       court ordered Crume to serve a 120-year aggregate sentence: fifty-five years for

       murder, thirty-five years for attempted murder, and thirty years for conspiracy

       to commit murder, to be served consecutively. Crume now appeals.


                                          I. Consolidated Trials

[14]   First, Crume argues that the trial court abused its discretion when it granted the

       State’s motion to consolidate his trial with McSwain’s trial.


               Several defendants may be joined in a single prosecution.
               However, upon a motion by defendant, the trial court may order
               a separate trial whenever the court determines that a separate
               trial is necessary to protect a defendant’s right to a speedy trial or
               is appropriate to promote a fair determination of the guilt or
               innocence of a defendant. The trial court has discretion to grant
       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 5 of 17
                or deny a motion for separate trials. However, a trial court must
                grant severance of trials where there are mutually antagonistic
                defenses and the acceptance of one defense precludes the
                acquittal of the other. Upon review, the trial court’s decision is
                measured by what actually occurred at trial rather than what is
                alleged in the motion.


       Lee v. State, 684 N.E.2d 1143, 1147 (Ind. 1997) (internal citations and

       quotations omitted).


[15]   Crume argues that the trial court abused its discretion when it consolidated his

       trial with McSwain’s trial because “the evidence that was introduced against

       [McSwain] was substantially different than the evidence that the State

       introduced against [Crume], especially with respect to” the conspiracy charge.

       Appellant’s Br. at 15. Crume observes that the evidence admitted at trial

       established that McSwain and Martin had conversations concerning the plan to

       kill Mallet, and the jury could have convicted Crume of the conspiracy charge

       solely because of his association with McSwain.1 Id. at 15-16.


[16]   Crume and McSwain were charged with the same offenses, they were

       accomplices, and the same evidence applied to each. Crume has not established




       1
         Crume also argues that Martin’s testimony was confusing because he often used the pronouns “he” or “we”
       when testifying about the plan to kill Mallet; therefore “the difficulty in creating a clear record regarding who
       was involved in each conversation relative” to the conspiracy charge “certainly could have created confusion
       in the mind of the jurors, such that consolidation of the trials was inappropriate.” Appellant’s Br. at 16.
       However, Crume does not cite to specific testimony in support of his argument, and we observe that the
       attorneys and trial court often requested that Martin use names instead of pronouns while testifying.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016            Page 6 of 17
       that their defenses were mutually antagonistic or that acceptance of McSwain’s

       defense would have precluded Crume’s acquittal.


[17]   The trial court also appropriately instructed the jury that it should “give

       separate consideration to each Defendant. Each Defendant is entitled to have

       his case decided on the evidence and the law that applies to him. If any

       evidence is limited to one Defendant you must not consider it in deciding the

       case of any other Defendant[].” Appellant’s App. p. 290.


[18]   Importantly, there was also direct evidence of Crume’s involvement in the

       charged offenses. Mallet testified concerning the altercation between McSwain,

       Crume, Williams, and Mallet, and that he saw Crume pull the gun out of his

       pocket that he used to shoot at Mallet and to kill Williams. Also, the

       confidential informant, Martin, testified that Crume admitted to shooting

       Williams and agreed to the plan to kill Mallet. Tr. pp. 1386, 1389.


[19]   Finally, Crume argues that consolidating his trial with McSwain’s created a

       substantial risk that the jury would rely on McSwain’s incriminating statement

       to determine Crume’s guilt in violation of Bruton v. United States, 391 U.S. 123,

       126 (1968); see also I.C. § 35-34-1-11(b). Specifically, at trial Martin testified that

       McSwain nodded at Crume and told Crume to kill Williams. Tr. p. 1387.


[20]   In Bruton, the Supreme Court addressed the issue of the admissibility of a co-

       defendant's pre-trial statement during a joint trial. The Court concluded a

       substantial risk exists that the jury might consider one co-defendant’s

       incriminating pre-trial statement against the other codefendant as well. 391 U.S.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 7 of 17
       at 126. Because the former cannot be forced against his will to take the stand,

       the latter is denied his Sixth Amendment right to confront and cross-examine

       witnesses against him. Id. at 137. However, a co-defendant’s statements violate

       Bruton only if they “facially incriminate” another defendant. See Richardson v.

       Marsh, 481 U.S. 200, 211 (1987); Fayson v. State, 726 N.E.2d 292, 294 (Ind.

       2000). In addition, harmless error analysis applies to a Bruton violation claim.

       Fayson, 726 N.E.2d at 294-95.


[21]   We agree that the challenged testimony implicated Crume in Williams’ murder,

       although it proved only that McSwain directed Crume to shoot Williams and

       not that Crume actually did so. Moreover, the testimony was cumulative of

       Martin’s and Mallet’s testimony, i.e., that Crume admitted shooting Williams

       and that Mallet saw Crume pull a gun out of his pocket right before shots were

       fired. Therefore, Crume cannot establish that he was prejudiced by the

       admission of the challenged testimony.


[22]   For all of these reasons, we conclude that the trial court did not abuse its

       discretion when it consolidated Crume’s and McSwain’s trials.


                                            II. Motion to Sever

[23]   Crume also argues that the trial court erred when it failed to sever the

       conspiracy charge from the attempted murder and murder charges. Indiana

       Code Section 35-34-1-9(a) provides:




       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 8 of 17
               Two (2) or more offenses may be joined in the same indictment
               or information, with each offense stated in a separate count,
               when the offenses:

               (1) are of the same or similar character, even if not part of a
               single scheme or plan; or

               (2) are based on the same conduct or on a series of acts
               connected together or constituting parts of a single scheme or
               plan.


[24]   Indiana Code Section 35-34-1-11(a) governs severance of charges and states:


               Whenever two (2) or more offenses have been joined for trial in
               the same indictment or information solely on the ground that
               they are of the same or similar character, the defendant shall
               have a right to a severance of the offenses. In all other cases the
               court, upon motion of the defendant or the prosecutor, shall
               grant a severance of offenses whenever the court determines that
               severance is appropriate to promote a fair determination of the
               defendant’s guilt or innocence of each offense considering:

               (1) the number of offenses charged;

               (2) the complexity of the evidence to be offered; and

               (3) whether the trier of fact will be able to distinguish the
               evidence and apply the law intelligently as to each offense.


[25]   If offenses have been joined solely because they are of the same or similar

       character, a defendant is entitled to severance as a matter of right. Pierce v. State,

       29 N.E.3d 1258, 1264 (Ind. 2015). However, if the offenses have been joined

       because the defendant's underlying acts are connected together, as in this case,

       we review a trial court's ruling on a severance motion for an abuse of discretion.


       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 9 of 17
       Id. See also Robinson v. State, 56 N.E.3d 652, 656 (Ind. Ct. App. 2016)

       (explaining that “[i]f the operative facts establish a pattern of activity beyond

       mere satisfaction of the statutory elements, such as that multiple crimes have

       been committed with a common victim, modus operandi, and motive, a

       defendant is not entitled to severance of charges as of right”). When we review

       discretionary denial of a motion to sever, “we consider whether severance was

       required in order to promote a fair determination of the defendant's guilt or

       innocence after reviewing subsections 1-3 of Indiana Code Section 35-34-1-

       11(a).” Id. at 656 (citing Ben–Yisrayl v. State, 690 N.E.2d 1141, 1145

       (Ind.1997)).


[26]   Crume argues that the plan to kill Mallet was separate and distinct from

       Mallet’s attempted murder and Williams’ murder that occurred several weeks

       earlier. He also observes that the State presented separate witnesses and

       evidence to prove the conspiracy charge. Finally, Crume claims that “[b]y

       permitting evidence” concerning the conspiracy charge “to be introduced before

       the jury made a determination about [Crume’s] guilt regarding Count I,

       Murder, and Count II, Attempted Murder, the trial court created a substantial

       risk of prejudice that the facts involved in Count III, Conspiracy, would sway

       the jury’s perception of whether [Crume] was involved in the” murder and

       attempted murder counts. Appellant’s Br. at 19.


[27]   McSwain and Crume plotted to kill Mallet so that he would not talk to the

       police about Williams’ murder and their attempt to kill him. Therefore, the

       underlying acts were undeniably connected together. See, e.g., Smoote v. State,

       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 10 of 17
       708 N.E.2d 1, 3 (Ind. 1999) (concluding that joinder of offenses was proper

       because the defendant killed the victim to ensure that the victim would not

       implicate him in another crime). Moreover, Crume was charged with three

       offenses, and while the record is voluminous, much of the evidence consisted of

       the testimony of the investigating detectives, eyewitnesses, and the confidential

       informant, and was not overly complex. Finally, because the evidence

       supporting each of the three offenses was distinct to each offense, it is

       reasonable to conclude that the jury was able to come to an intelligent decision

       regarding each charge. For all of these reasons, we conclude that the trial court

       acted within its discretion when it refused to sever the conspiracy charge from

       the murder and attempted murder charges.


          III. Sufficient Evidence that Crume Participated in the Conspiracy

[28]   Crume also argues that the State failed to present sufficient evidence to prove

       that he participated in McSwain’s plan to kill Mallet.


               When we review a claim challenging the sufficiency of the
               evidence we neither reweigh the evidence nor assess the
               credibility of the witnesses. Instead, we consider only the
               evidence and reasonable inferences drawn therefrom that support
               the verdict. And we will affirm the conviction if there is probative
               evidence from which a reasonable jury could have found the
               defendant guilty beyond a reasonable doubt.


       Suggs v. State, 51 N.E.3d 1190, 1193 (Ind. 2016) (citing Treadway v. State, 924
N.E.2d 621, 639 (Ind. 2010)).




       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 11 of 17
[29]   To convict Crume of Level 2 felony conspiracy to commit murder, the State

       was required to prove that Crume conspired to commit murder


               when, with the intent to commit murder, [Crume] agreed with
               Johnny McSwain and a Confidential Source to knowingly or
               intentionally kill Daniel Mallet, and [Crume] or co-conspirator
               Johnny McSwain did perform one or more of the following overt
               acts in furtherance of the agreement, to wit: Johnny McSwain
               provided a firearm to the Confidential Source to kill Daniel
               Mallet; and/or [Crume] and co-conspirator Johnny McSwain
               traveled to the Walmart in LaPorte, Indiana to establish an alibi
               for the time of the murder.


       Appellant’s App. p. 117; see also Ind. Code §§ 35-41-5-2 (defining conspiracy);

       35-42-1-1 (defining murder).


[30]   Crume argues that the State failed to present sufficient evidence to prove that he

       agreed to commit the murder or that he performed an overt act in furtherance of

       the conspiracy. Crume claims the only evidence linking him to the conspiracy

       was Martin’s testimony that Crume nodded his head in agreement while Martin

       and McSwain discussed the plot to kill Mallet. He also argues that his presence

       at Walmart “simply cannot constitute an overt act taken in furtherance of the

       conspiracy.” Appellant’s Br. at 24.


[31]   Crume attempted to kill Mallet and killed Williams. Mallet saw Crume pull a

       gun out of his pocket just before Crume started shooting. Crume was present

       and nodded his head in agreement during two discussions McSwain had with

       Martin about killing Mallet. McSwain wanted Martin to kill Mallet so Mallet

       could not cooperate with the police concerning their investigation of Williams’

       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 12 of 17
       murder. McSwain provided a gun to Martin. McSwain and Martin agreed that

       the “signal” for Martin to kill Mallet would be a telephone call from McSwain,

       and McSwain would state that he and Crume were at Walmart. As previously

       arranged, McSwain made the phone call, and Crume and McSwain went to

       Walmart to establish their alibi for Mallet’s murder. This evidence is sufficient

       to establish that Crume agreed to the plan to kill Mallet. See Erkins v. State, 13
N.E.3d 400, 407 (Ind. 2014) (stating that “[i]t is not necessary ... to present

       direct evidence of a formal express agreement. The agreement as well as the

       requisite guilty knowledge and intent may be inferred from circumstantial

       evidence alone, including overt acts of the parties in pursuance of the criminal

       act.”).


[32]   In addition, the State proved two overt acts in furtherance of the conspiracy.

       First, McSwain provided the gun to Martin. See Ind. Code § 35-41-5-2(b) (“The

       state must allege and prove that either the person or the person with whom he

       or she agreed performed an overt act in furtherance of the agreement.”).

       Second, as they had agreed, Crume and McSwain went to Walmart to establish

       an alibi for the time frame during which Martin was supposed to murder

       Mallet. For all of these reasons, we affirm Crume’s conviction for Level 2

       conspiracy to commit murder.


                                      IV. Inappropriate Sentence

[33]   Finally, Crume argues that his 120-year aggregate sentence is inappropriate in

       light of the nature of the offense and the character of the offender. Even if a trial

       court acts within its lawful discretion in imposing a sentence, Article 7, Sections
       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 13 of 17
       4 and 6 of the Indiana Constitution authorize independent appellate review and

       revision of that sentence. Trainor v. State, 950 N.E.2d 352, 355–56 (Ind. Ct.

       App. 2011). This authority is implemented via Indiana Appellate Rule 7(B),

       which provides that an appellate court “may revise a sentence authorized by

       statute if, after due consideration of the trial court's decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” However, “we must and should exercise deference to

       a trial court's sentencing decision, both because Rule 7(B) requires us to give

       ‘due consideration’ to that decision and because we understand and recognize

       the unique perspective a trial court brings to its sentencing decisions.” Id. at

       355-56.


[34]   Although we have the power to review and revise sentences, “[the principal role

       of appellate review should be to attempt to leaven the outliers, and identify

       some guiding principles for trial courts and those charged with improvement of

       the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

       case.” Fernbach v. State, 954N.E.2d 1080, 1089 (Ind. Ct. App. 2011) (citing

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008)). We also “focus on the

       forest—the aggregate sentence—rather than the trees—consecutive or

       concurrent, number of counts, or length of the sentence on any individual

       count.” Cardwell, 895 N.E.2d at 1225. Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case. Id. at 1224. The burden is on the defendant to persuade us that his


       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 14 of 17
       sentence is inappropriate. Trainor, 950 N.E.2d at 356 (citing Reid v. State, 876
N.E.2d 1114, 1116 (Ind. 2007)).


[35]   Crume was ordered to serve an aggregate 120-year sentence for his three

       convictions. He was ordered to serve consecutive terms of the advisory fifty-five

       years for murder,2 a sentence five years over the advisory of thirty-five years for

       attempted murder,3 and a maximum thirty years for conspiracy to commit

       murder.4


[36]   Concerning the nature of his offenses, we observe that Crume murdered

       Williams by shooting the unconscious Williams in the face. Although there is

       no evidence that Williams suffered any pain from the shooting, Crume

       callously shot a man who had no means of defending himself. Crume also shot

       at Mallet as he ran into a nearby house, subjecting both Mallet and the

       occupants of the residence to the possibility of injury or death. Several bullets

       struck the house near the front door. Finally, Crume conspired with McSwain

       and Martin to kill Mallet so that Mallet could not cooperate with the police

       investigation of Williams’ murder and Mallet’s attempted murder.




       2
         See Ind. Code § 35-50-2-3 (establishing that a person convicted of murder “shall be imprisoned for a fixed
       term of between forty-five (45) years and sixty-five (65) years, with the advisory sentence being fifty-five (55)
       years”).
       3
         See Ind. Code § 35-50-2-4 (establishing that a person convicted of a Level 1 felony “shall be imprisoned for a
       fixed term of between twenty (20) years and forty (40) years, with the advisory sentence being thirty (30)
       years”).
       4
         See Ind. Code § 35-50-2-5 (establishing that a person convicted of a Level 2 felony “shall be imprisoned for a
       fixed term of between ten (10) years and thirty (30) years, with the advisory sentence being seventeen and
       one-half (17 ½) years”).

       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016            Page 15 of 17
[37]   Turning to the character of the offender, we observe that Crume has one young

       dependent. His own childhood was difficult, and he did not have a stable home

       life. Crume graduated from high school and attended some college courses.

       However, he was not employed when he was arrested in this case.


[38]   Moreover, Crume, who was twenty-four years old when he committed these

       offenses, has not lived a law-abiding life. Crume has a juvenile adjudication for

       arson, a Class D felony if committed by an adult. He was convicted of

       misdemeanor battery in 2009 and violated his probation in that case. He was

       convicted of possession of marijuana in Texas, where he has an active warrant

       on a motion to revoke probation. Crume also pleaded guilty to two counts of A

       misdemeanor conversion. Finally, on the date of his sentencing hearing, he had

       pending charges for felony possession of a sawed-off shotgun and criminal gang

       activity, as well as misdemeanor charges of carrying a handgun without a

       permit, public intoxication, and battery resulting in bodily injury.


[39]   Crume’s criminal history and his callous disregard for human life leads us to

       conclude that his aggregate 120-year sentence is not inappropriate in light of the

       nature of his offenses and the character of the offender.

                                                  Conclusion

[40]   The trial court did not err when it consolidated Crume’s trial with McSwain’s

       trial and when it failed to sever the conspiracy charge from the murder and

       attempted murder charges. The evidence is sufficient to support Crume’s




       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 16 of 17
       conspiracy conviction, and his 120-year aggregate sentence is not inappropriate

       in light of the nature of his offenses and the character of the offender.


[41]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A04-1510-CR-1805 | December 15, 2016   Page 17 of 17